Jackson, Judge.
From a careful examination of the facts of this case as set out in the record, we are of the opinion that the verdict of the jury is sustained sufficiently by the evidence to require that it should stand in so far as it finds, the property subject.
From the qualified and conditional grant of a new trial by the superior court, it appears that the presiding judge did not differ with the jury in the conclusion that this debt ought to be paid out of this property, as the order of the judge was evidently an effort to secure enough of it to be forthcoming to meet the demands of the judgment creditor. The case* therefore, is not within the rule that this court will reluctantly interfere with the first grant of a new trial where the presiding judge is not satisfied with the verdict, but differs from the j ury on the evidence, for it seems that the judge, as well as the jury, thought that this property ought to pay this debt. We think so too. The creditor gave to the debtor credit on the faith of this property, and afterwards he was put off from time to time by the debtor; and then the property was converted into a manufacturing company’s estate for which a charter was obtained by the debtor and his father — the father being the other member of the corporation, and having recognized the debt and made propositions himself to pay it.
The son made over to his wife his part of the estate and left nothing for this creditor. The father paid for his portion in debts the son owed him and other creditors — leaving nothing to pay this debt after promises to pay it by one of the company, and negotiations looking to its payment by the other.
Section 1952. of our Code is very strong in regard to sales by insolvent persons or persons in involved circumstances. The second paragraph annuls every conveyance of any property made with intent to delay creditors — if the party taking knows that intent.
Whether this was a transaction and transfer of this estate *172to delay this creditor — to put the question in its mildest form — was for the jury to say; and whether that intent was known to the party taking was also for that body to find. They have so found after the case was fairly put to them by the court under the law, and their verdict should stand— unless some legal reason can be given for setting it aside. This record discloses none to us.
The high character of the parties impresses us with the conviction that the intent was eventually to pay the debt; but certainly the jury might well think that it was done to delay its payment. The entire proceedings look that way.
Of course, if it had been all bona fide and for value, the transaction ought to have stood, as the same paragraph provides; but any notice that it was done to delay other creditors, or grounds for reasonable suspicion that such delay was the object, would annul it by the very same paragraph of the same section of the Code. All these were matters peculiarly for the jury.
2. But we do not think that the facts make a case where the claim was put in for delay only. The parties had a right to test the legality of their conduct — to have their neighbors say whether the transaction was taxra,n&bo7iafide, and a court to pronounce upon its legal effect. Their object, it seems, from the evidence, was to test these points, and not by a claim affidavit, merely and solely, to delay this fi.fa. Therefore we think the verdict of ten per cent, damages wrong. And, perhaps, this view induced the court below to set it aside. If so, we think it did right in setting aside that part of the verdict.
3. Wherefore it is our judgment, that the judgment be reversed if the party plaintiff will write off the damages, and, in that event, that the remainder of the verdict stand ; but if the plaintiff will not write off the damages, then that the judgment granting the new trial be affirmed.
Judgment reversed on terms.